DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
Formal Matters
Applicant’s amendments and arguments in the reply filed on August 13, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-8 and 10-20 are pending.  Claims 1-8 and 18-20 are under consideration in the instant office action. Claims 10-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Claim 9 is cancelled.  Applicant’s amendments and arguments necessitated a new ground of rejections under 35 USC 103 as set forth below. 
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Moot Arguments

New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (WO 2009/009620, previously provided), Connor (US 2012/0310367, previously provided) and Shalaby et al. (US Patent No. 5677355, newly provided), and as evidenced by Heitkamp et al. (US Patent No. 5980738, previously provided ) and Gertzman et al. (US 2010/0185219, previously provided ).
Shalaby et al. (US Patent No. 5677355) is newly cited to render obvious applicant’s newly added limitation an open cell foam.
Gertzman et al. teach previously described on paragraph 0057 that the reinforcement material may be any shape or size according to its application as a support to the biological material in medical applications. Selection of the appropriate shape or size of the reinforcement material is routine for one of ordinary skill in the art. For example, the reinforcement material may be in the form of fibers organized as a mesh or lattice. In one embodiment, the mesh may be comprised of a web, wherein the web is defined by a plurality of spaced apertures. The mesh or lattice can have various designs such as polygons (triangles, rectangles, etc.), circles, ovals, spirals, or any combination thereof. The spaces between the fibers of the mesh can vary according to the size of the mesh and the medical application (e.g., for implantation in a load-bearing tissue), but are preferably between about 0.1 cm and about 2.0 cm. Furthermore Gertzman et al. teach exactly the same materials disclosed by Owns et al. as examples of mesh Polypropylene mesh (PROLENE mesh, Ethicon, Inc.) as described below. Gertzman et al. teach the reinforcement material may be non-biologic, biologic, or a combination of both. Examples of non-biologic reinforcement materials may include, but are not limited to, polypropylene mesh such as Prolene.TM. (Ethicon Inc., Somerville, N.J.) and Marlex.TM. (C. R. Bard Inc.); polyester such as Dacron.TM. and Mersilene.TM. (Ethicon Inc., Somerville, N.J.); silicone, polyethylene, polyamide, titanium, stainless steel, polymethylmethacrylate, nylon, silk, cotton; polyglactic acid such as Vicryl.TM. mesh (Ethicon Inc., Somerville, N.J.), polyglycolic acid such as Dexon.TM. mesh; poliglecaprone, collagen, polydioxone and expanded polytetrafluoroethylene such as DualMesh.TM., Mycromesh.TM., or other expanded PTFE (W. L. Gore and Associates); PDS.RTM., Vicryl.RTM., or Monocryl.RTM.. In one embodiment, the reinforcement material may be multifilament polyester strands or monofilament polyester strands.
Applicant Claims
Applicant claims a device.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Owens et al. disclose a method of making a biocompatible mesh composition, the method comprising: a) incubating a plurality of fragments of an acellular tissue matrix(ATM) in an acidic solution to create a homogeneous suspension of swollen ATM fragments, wherein the acidic solution has a pH less than 3.0 and does not cause substantial irreversible denaturation of collagen fibers in the ATM; b) applying the homogeneous suspension to a biocompatible mesh substrate to create a coated mesh substrate; and c) drying the coated substrate to form a mesh composition (see claim 1). The method of claim 5, wherein the absorbable mesh is a polymer selected from the group consisting of polyhydroxyalkanoate, polyglycolic acid, poly-1-lactic acid, polylactic/polyglycolic acid (PLGA), polygalactin 910, and carboxymethyl  The mesh substrate can be made of a non-absorbable material, an absorbable material or a material that is a combination of both non-absorbable and absorbable materials. "Absorbable material" is defined herein as any material that can be degraded in the body of a mammalian recipient by endogenous enzymatic or cellular processes. Depending upon the particular composition of the material, the degradation products can be recycled via normal metabolic pathways or excreted through one or more organ systems. Naturally, a "non-absorbable material" is one that cannot be degraded in the body of a mammalian recipient by endogenous enzymatic or cellular processes. Polymers used to make non-absorbable meshes include polypropylene, polyester, i.e., polyethylene terephthalate, or polytetrafluoroethylene (PTFE). Examples of commercially available polypropylene meshes include: Marlex ™(CR Bard, Inc., Cranston RI), Visilex® (CR Bard, Inc., Cranston RI), PerFix® Plug (CR Bard, Inc., Cranston RI), Kugel™ Hernia Patch (CR Bard, Inc., Cranston RI), 3DMax® (CR Bard, Inc., Cranston RI), Prolene™ (Ethicon, Inc., Somerville, NJ), Surgipro™ (Autosuture, U.S.Surgical, Norwalk, CT), Prolite™ (Atrium Medical Co., Hudson, NH), Prolite Ultra™ (Atrium Medical Co., Hudson, NH), Trelex™ (Meadox Medical, Oakland, NJ), and Parietene® (Sofradim, Trévoux, France). Examples of commercially available polyester meshes include Mersilene™ (Ethicon, Inc., Somerville, NJ) and Parietex® (Sofradim, Trévoux, France). Examples of commercially available PTFE meshes include Goretex® (W.L.Gore & Associates, Newark, DE), Dualmesh® (W.L.Gore & Associates, Newark, DE), Dualmesh® Plus(W.L.Gore & Associates, Newark, DE), Dulex® (CR Bard, Inc., Cranston RI), and Reconix® (CR Bard, Inc., Cranston RI) (paragraph 0067). Absorbable meshes are also available from commercial sources. Polymers used to make absorbable meshes can include polyglycolic acid (Dexon™, Syneture™, U.S.Surgical, Norwalk, CT), poly-1-lactic acid, polyglactin 910 (Vicryl™, Ethicon,  Composite meshes, i.e., meshes that include both absorbable and non-absorbable materials can be made either from combinations of the materials described above or from additional materials. Examples of commercially available composite meshes include polypropylene/PTFE: Composix® (CR Bard, Inc., Cranston RI), Composix® E/X (CR Bard, Inc., Cranston RI), and Ventralex® (CR Bard, Inc., Cranston RI); polypropylene/cellulose: Proceed™ (Ethicon, Inc., Somerville, NJ); polypropylene/Seprafilm®: Sepramesh® (Genzyme, Cambridge, MA), Sepramesh® IP (Genzyme, Cambridge, MA); polypropylene/Vicryl: Vypro™ (Ethicon, Somerville, N.J.), Vypro™ II (Ethicon, Somerville, N.J.); polypropylene/Monocryl(poliglecaprone): Ultrapro® (Ethicon, Somerville, N.J.); and polyester/collagen: Parietex® Composite (Sofradim, Trévoux, France) (see pages 17-18).  ATM (2.5 mg ATM/cm2 of polypropylene mesh) was washed 3 times in water to remove residual cryoprotectant and salts, then swollen in 100 mM acetic acid at a final concentration of 5% ATM for 3 hours at room temperature. Polypropylene mesh (PROLENE mesh, Ethicon, Inc.) was cut into pieces of about 7.5 cm x 2.5 cm and each piece was placed individually in a single well (8 cm x 3 cm) of a 4-well polystyrene dish (Nunc, catalog# 267061). The acid-swollen ATM was poured over the mesh (2.5 mg ATM/cm2 of mesh) to a depth of about 5 mm. The acid-swollen ATM was poured over the mesh which was then freeze-dried. The dried sponge-coatedpolypropylene mesh was then removed from the polystyrene container (see example 2 page 35). Coating the polypropylene mesh with the ATM entails covering an outer surface of the synthetic polymeric material substrate. 
Note: The evidentiary reference Heitkamp et al. is solely added to prove that most of the polymers that applicant recites as synthetic polymeric material substrate are porous. Heitkamp et a polymeric material and, optionally, fiber reinforcement, adsorbent material and/or inorganic filler wherein the biosupport has a specific gravity greater than the specific gravity of water and pores of sufficient diameter to enable microorganisms to readily colonize within the pores, a process for preparing same, and processes for biodegrading an aqueous waste stream containing organic contaminants utilizing the porous biosupports (see abstract). This invention relates to porous polymeric biosupports (column 1 line 6). A biosupport material which solves the problems of the commercially available biosupports and of materials such as those disclosed in Lodaya et al would be highly desirable. It has now been found that the porous polymeric biosupports of the invention solve the above-described problems. Specifically, the porous polymeric biosupports of the invention have the following advantages: (1) high porosity permitting rapid and heavy colonization by inoculated bacteria, (2) large pore sizes and open structure promoting higher levels of microorganism growth inside the biosupport and resulting in greater tolerance to upsets, less biomass loss during fluidization and higher overall performance, (3) high physical strength eliminating attrition, (4) inert to most chemicals and waste streams, (5) density slightly greater than the density of water eliminating the problems of Lodaya et al and permitting simple, cost-effective fluidization by air injection to control biomass in PBRs, (6) high rigidity providing good abrasion of excess biomass during fluidization, (7) chemical biodegradation rates equal to or exceeding commercially available biosupports, and (8) production process allowing flexibility in size, density, porosity and composition of the biosupports (column 2, lines 1-22). The preferred polymeric materials for use in the biosupport of the invention comprise a polymer selected from the group consisting of nylon, thermoplastic polyester, ethylene-vinyl alcohol copolymer, polysulfone, polyvinyl chloride, polycarbonate, polyimide, polyetheretherketone, polyphenylene sulfide, cellulose ester plastics, polyvinyl butyral, styrenic polymers, rigid, thermoplastic polyurethanes, and mixtures thereof (column 3, lines 61-67 and column 4, lines 1-2). The polyolefins for use in the biosupport include homopolymers of ethylene and propylene, and copolymers of ethylene and propylene with another olefin, e.g. ethylene/propylene and ethylene/hexene copolymers (column 4, lines 65-67).
With regard to the product-by-process limitations recited in claims 4-8 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Owens et al do not specifically teach the ATM is adipose tissue based. This deficiency is cured by the teachings of Connor.
Connor teaches  tissue products produced from adipose tissues, as well as methods for producing such tissue products. The tissue products can include acellular extracellular matrices. In addition, the present disclosure provides systems and methods for using such products (see abstract). Film tissue products may be used as adhesion barriers. In some embodiments, the densely packed collagen network of the compressed film may prevent cells or fibrous tissue (e.g., scar tissue) from repopulating on, or passing through, the film. For example, a film of adipose tissue may be wrapped around a temporary implant to prevent the build-up of 
Owens et al. do not specifically teach the synthetic polymeric martial substrate comprises an open-cell foam. This deficiency is cured by the teachings of Shalaby et al.
Shalaby et al. teach a polymeric foam with continuous, open-cell pores containing living cells suitable for medical applications and methods for preparing these foams. The microporous foams are of controlled pore size that may be utilized in a variety of applications. In general, the foams are characterized in that the pores are continuous and open-celled. In preparing the foams, an organic polymer is melted and combined with a selected solid crystalline fugitive compound, that melts above about 25° C. and/or that sublimates at above about 25° C. or can be extracted, to produce a substantially isotropic solution. The solution is cooled under controlled conditions to produce a foam precursor containing the solidified fugitive composition dispersed through a matrix of the organic polymer. Crystals of fugitive composition are then removed by solvent extraction and/or sublimation, or a like process to produce microcellular foams having a continuous, open-cell structure. After removing the fugitive composition, living cells capable of producing biologically active products are added to the pores to produce a foam containing living cells (see abstract). Foams, according to the invention, may be made from suitable organic polymeric materials, including the bioabsorbable and non-bioabsorbable thermoplastic polymers. The non-bioabsorbable medically significant polymers include the polyamides, polyesters, and polyolefins. The bioahsorbable polymers include poly(dioxanone), polyglycolic acid, polylactic acid, polyalkylene oxalates, polyanhydrides and copolymers thereof. Depending upon the polymer selected and the size and distribution of voids or pores within the foam, the foams may range in mechanical properties from flexible to semi-flexible to rigid. Thus, foams according to the invention may be tailored for specific uses by judicious selection of polymer, and void or pore size, depending upon the intended use of the foam  The invention also provides polymeric substrates with thin, continuously porous or microtextured surfaces. The microtexturing process according to the invention produces surfaces that have a porous texture with pore sizes ranging from less than about 1.0 microns up to about 20 microns in diameter in the surface of organic polymeric films and other substrates. In a broader sense, implants with modified surfaces and immediate subsurface micromorphology can be prepared by one of two methods. In a first method, the implant is coated with a thin layer of the isotropic solution containing both the desired polymer co-dissolved with the fugitive composition. The coating is then quenched, by a suitable process, to produce a thin layer of foam precursor that adheres to the surface of the implant. The fugitive composition is then removed from the foam precursor layer by solvent extraction, sublimation, or combination of these processes. The result is an implant with a thin microporous foam coating that allows tissue ingrowth so that the implant is better anchored in the body. The pores of the foam layer may be filled with pharmacologically or biologically active materials to facilitate healing, reduce risk of infection, and promote tissue growth (column 7, lines 20-41). The invention relates to microporous thermoplastic foams and microtextured films and methods for preparing these foams and films. More specifically, the invention provides a method for producing foams with controlled pore size, chemical reactivity and mechanical properties, as well as microtextured surfaces with modulated microroughness, lyophilicity, and chemical reactivity that may be utilized in a variety of applications, including drug delivery systems, constructs for bone and cartilage regeneration, constructs for organ generation, filters for protein fractionation, matrices for gas and fluid filtration, templates for three-dimensional cell cultures, bioreactor substrate material, constructs containing immobilized chemical and 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to add adipose tissue in the acellular tissue matrix of Owens et al. because Connor teaches  tissue products produced from adipose tissues, as well as methods for producing such tissue products. The tissue products can include acellular extracellular matrices. One of ordinary skill in the art would have been motivated to do so because Connor teaches that when used for breast tissue replacement or augmentation, the tissue can provide advantages over other tissue products. For example, although some tissue products allow ingrowth and tissue formation, those products may form significant fibrotic tissue that does not mimic normal breast texture and feel, and appears abnormal on radiologic imaging. Since the tissue products of the present disclosure are formed from adipose, they may support more normal regeneration of adipose tissue (paragraph 0040). Additionally Connor teaches that film tissue products may be used as adhesion barriers. In some embodiments, the densely packed collagen network of the compressed film may prevent cells or fibrous tissue (e.g., scar tissue) from repopulating on, or passing through, the film. For example, a film of adipose tissue may be wrapped around a temporary implant to prevent the build-up of undesirable cells or fibrous tissue on the implant, thereby hindering subsequent removal of the implant. Similarly, a film may be placed between two or more static tissues where it is desirable to prevent the tissues from joining or adhering to each other (paragraph 0043). Film tissue products may also be used as coverings or wraps. For example, a film tissue product could be wrapped around an artery, vein, a tendon or ligament to protect the artery, vein, tendon, or ligament (e.g., as part of a of the references because both references teach tissue scaffolds that can be used to repair tissue defects. With regard to the limitations of claims 4-8 and 18-20 these claims are written in product-by-process format. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The process limitations are not afforded any patentability weight. 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to prepare and utilize open-cell foam based synthetic polymer In general, the foams are characterized in that the pores are continuous and open-celled. In preparing the foams, an organic polymer is melted and combined with a selected solid crystalline fugitive compound, that melts above about 25° C. and/or that sublimates at above about 25° C. or can be extracted, to produce a substantially isotropic solution. The solution is cooled under controlled conditions to produce a foam precursor containing the solidified fugitive composition dispersed through a matrix of the organic polymer. Crystals of fugitive composition are then removed by solvent extraction and/or sublimation, or a like process to produce microcellular foams having a continuous, open-cell structure. After removing the fugitive composition, living cells capable of producing biologically active products are added to the pores to produce a foam containing living cells (see abstract). Foams, according to the invention, may be made from suitable organic polymeric materials, including the bioabsorbable and non-bioabsorbable thermoplastic polymers. The non-bioabsorbable medically significant polymers include the polyamides, polyesters, and polyolefins. The bioahsorbable polymers include poly(dioxanone), polyglycolic acid, polylactic acid, polyalkylene oxalates, polyanhydrides and copolymers thereof. Depending upon the polymer selected and the size and distribution of voids or pores within the foam, the foams may range in mechanical properties from flexible to semi-flexible to rigid. Thus, foams according to the invention may be tailored for specific uses by judicious selection of polymer, and void or pore size, depending upon the intended use of the foam construct (column 5, lines 18-33). The invention also provides polymeric substrates with thin, continuously porous or microtextured One of ordinary skill in the art would have been motivated to include open cell foam because Shalaby et al. teach that the result is an implant with a thin microporous foam coating that allows tissue ingrowth so that the implant is better anchored in the body. The pores of the foam layer may be filled with pharmacologically or biologically active materials to facilitate healing, reduce risk of infection, and promote tissue growth (column 7, lines 20-41). The invention relates to microporous thermoplastic foams and microtextured films and methods for preparing these foams and films. More specifically, the invention provides a method for producing foams with controlled pore size, chemical reactivity and mechanical properties, as well as microtextured surfaces with modulated microroughness, lyophilicity, and chemical reactivity that may be utilized in a variety of applications, including drug delivery systems, constructs for bone and cartilage regeneration, constructs for organ generation, filters for protein fractionation, matrices for gas and fluid filtration, templates for three-dimensional cell cultures, bioreactor substrate material, constructs containing immobilized chemical and biological reagents for use in continuous chemical and biochemical processing, and the like (see 
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been prima facie obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole would have been to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TIGABU KASSA/Primary Examiner, Art Unit 1619